
	

113 HJ 111 IH: Providing for the reappointment of John W. McCarter as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 111
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mr. Sam Johnson of Texas (for himself, Mr. Cole, and Mr. Becerra) introduced the following joint resolution; which was referred to the Committee on House Administration
		
		JOINT RESOLUTION
		Providing for the reappointment of John W. McCarter as a citizen regent of the Board of Regents of
			 the Smithsonian Institution.
	
	
		That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43),
			 the vacancy on the Board of Regents of the Smithsonian Institution, in the
			 class other than Members of Congress, occurring by reason of the
			 expiration of the term of John W. McCarter of Illinois on March 14, 2014,
			 is filled by the reappointment of the incumbent. The appointment is for a
			 term of 6 years, beginning on the later of March 15, 2014, or the date of
			 the enactment of this joint resolution.
		
